       Case 2:16-cr-20032-JAR Document 748 Filed 03/29/19 Page 1 of 4




                 IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF KANSAS

UNITED STATES OF AMERICA,

                  Plaintiff,

v.                                           Case No. 16-20032-JAR

LORENZO BLACK,
KARI CARTER,
ANTHON AIONO,
ALICIA TACKETT,
CATHERINE ROWLETTE,
DAVID BISHOP,
                  Defendants.
______________________________________________________________________________

       MOTION TO INTERVENE FOR LIMITED PURPOSE OF GAINING
     ACCESS TO VIDEO RECORDING OF ATTORNEY-CLIENT MEETING
______________________________________________________________________________

      COMES now the Movant, Juan Duarte-Tello, and moves the Court for an

order granting Mr. Duarte-Tello leave to intervene in this above-captioned

action for the limited purpose of permitting Mr. Duarte-Tello access to video

recordings of his meeting with his attorney at CoreCivic (“CCA”). In support,

Mr. Duarte-Tello states:

      Mr. Duarte-Tello is one of many defendants in U.S. v. Duarte-Tello, et al.,

Case No. 16-20016-02-CM. In his own case, Mr. Duarte-Tello filed a motion to

dismiss the indictment against him based on an alleged violation of his Sixth

Amendment     right   to   confidential   attorney-client   communications.   In

particular, it is Mr. Duarte-Tello’s contention that the Government obtained

(and possibly viewed) private meetings between he and his court-appointed
       Case 2:16-cr-20032-JAR Document 748 Filed 03/29/19 Page 2 of 4




attorney. These are the same factual and legal issues presently pending before

this Court.

      On March 20, 2019, the Honorable Judge Murguia denied Mr. Duarte-

Tello’s motion, in part, because of what the court viewed as the speculative

nature of Mr. Duarte-Tello’s claim. Judge Murguia expressed concern that Mr.

Duarte-Tello had not adequately demonstrated the existence of a video

recording or that, assuming the existence of such a recording, there had been

inference with Mr. Duarte-Tello’s right to counsel.

      In part, Mr. Duarte-Tello believes that he was hindered in presenting his

claim for dismissal because he was not able to produce a copy of the video in

question. As this Court is all too familiar, the Special Master determined that

CCA turned over to the Government video recordings of the attorney-client

contact rooms for the period of February 20, 2016, to May 16, 2016. Based on

a review of undersigned counsel’s billing records, counsel met with Mr. Duarte-

Tello twice during this period - February 26 and April 27, 2016.   However, the

Special Master also determined that there were no video recordings made on

April 27, 2016.1 From this information, one must infer that there were indeed

recordings made on February 26, 2016.

      Furthermore, based on visitation logs and attorney sign-in/sign-out

sheets maintained by CCA, it can be shown that counsel met with Mr. Duarte-




1Special Master’s First Report Regarding Video Recordings, Doc. 193, p. 5, n.
5.


                                        2
          Case 2:16-cr-20032-JAR Document 748 Filed 03/29/19 Page 3 of 4




Tello on February 26 in Attorney Room #7, at 1:30 p.m.2 And, according to the

Special Master, Room # 7 was one of the rooms that was continuously

recorded.3

        Based on this information, Mr. Duarte-Tello believes that there is a CCA

video recording of his private meeting with counsel on February 26, 2016, at

1:30 p.m., in Room # 7. Further, this Court has impounded all CCA video of

the attorney-client rooms. As a result of the Court’s impound order, neither

CCA nor the Government currently possesses the video in question. Thus, Mr.

Duarte-Tello has no other means to gain access to the video, which is pivotal to

his own motion to dismiss, except to petition this Court for an order granting

him some level of access.

        Therefore, in order to provide Mr. Duarte-Tello with the means to fully

and effectively litigate his own motion to dismiss, he respectfully requests an

order of the Court granting some measure of access to the recordings on

February 26, 2016. Some suggestions for what this access might look like are:

              Simply providing Mr. Duarte-Tello’s counsel a copy of the specific

               video to review;

              Providing Mr. Duarte-Tello’s counsel an opportunity to review the

               video in chambers;

              Providing a copy of the video to Judge Murguia for in camera

               review; or


2   Exhibit A.
3   Special Master’s First Report, Doc. 193, p. 3.

                                          3
        Case 2:16-cr-20032-JAR Document 748 Filed 03/29/19 Page 4 of 4




            Directing the Special Master to review the video to determine what

             actions, if any, arguably rise to the level of protected non-verbal

             communication.

Unless this Court allows Mr. Duarte-Tello access to the video recording of this

visit with his counsel, he will be likely be prejudiced in his own case.

      WHEREFORE, for good cause shown, Duarte-Tello respectfully requests

a hearing to determine if, and to what extent, he should be granted access to

video of his attorney-client meeting on February 26, 2016.

                                      Respectfully submitted,


                                      /s/ Clinton W. Lee
                                      Clinton W. Lee, #18877
                                      400 N. Main St.
                                      Lansing, KS 66043
                                      Telephone: (913) 250-1600
                                      Facsimile: (913) 727-1550
                                      Email: clintonlee@att.net
                                      Attorney for Defendant



                          CERTIFICATE OF SERVICE

I hereby certify that on the 29th day of March, 2019, I electronically filed the
foregoing Document with the Clerk of the Court by using the CM/ECF system,
which will send a notice of electronic filing to all counsel of record.


                                      /s/ Clinton W. Lee




                                         4
